Citation Nr: 1720088	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO. 11-23 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1963 to July 1967 with subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Navy Reserves from 1970 to 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the RO in Detroit, Michigan.

The Veteran requested a Board hearing in regard to this appeal but cancelled the request on July 14, 2015. 

In November 2015, the Board remanded this issue for additional evidentiary development. The appeal has since been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran became disabled due to acoustic trauma incurred in the line of duty during periods of ACDUTRA and INACDUTRA. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the appellant's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). i, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using Maryland CNC are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

Before becoming entitled to status as a claimant for VA benefits, an appellant must first demonstrate by a preponderance of the evidence (1) that he or she is a "veteran," or (2) "veteran" status for the person upon whose military service the claim for VA benefits is predicated. Laruan v. West, 11 Vet. App. 80, 84-86 (1998) en banc.

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2014).

The term "active military, naval, or air service" includes (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) (West 2014).

As noted above, the appellant had active duty service, but he contends his hearing loss was incurred during periods of ACDUTRA and INACDUTRA in the Navy Reserves. The Board emphasizes the more restrictive requirements applicable to periods of ACDUTRA and INACDUTRA as compared to active duty service. The law applicable to active duty service establishes "veteran" status without further requirements. Moreover, it permits a grant of service connection simply by evidence establishing an etiological relationship between an injury or disease in service and a post-service disability. The law pertaining to periods of ACDUTRA and INACDUTRA requires that the claimant have become disabled "during" the period of ACDUTRA or INACDUTRA in which the injury or disease occurred, and specifically requires that the disease and/or injury have been incurred in the line of duty. Moreover, the claimant bears the burden of establishing that this sequence of events has occurred before "veteran" status is granted. 38 U.S.C.A § 101(24). 

Certain presumptions are generally available to claimants to assist in substantiating various elements of a claim for service connection. The presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)) applies to "every veteran." Therefore, establishing "veteran" status is a prerequisite. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). The presumption of aggravation (38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016)) and the presumption of service connection for specific chronic diseases (38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309), including arthritis, can never apply to periods of ACDUTRA and INACDUTRA.

Here, "veteran" status has attached to the period of active duty service, it has not attached to any period of ACDUTRA. While the appellant was examined at entry into several of those periods, he was always found to be clinically normal with respect to his ears and hearing. Therefore, the presumption of soundness does not attach to any period.

The Veteran was not treated for hearing complaints during his active duty service. The service separation examination in July 1967 reveals normal ears and auditory acuity determined by Whispered Voice testing. 

The Veteran was examined numerous times during his service in the Reserves which spanned from 1970 to 1989. Examinations in October 1970, February 1975, May 1978, February 1981, February 1982, March 1983, February 1984, March 1985, March 1987, February 1988, and February 1989, each reveal normal results for ears and auditory acuity. Only 2 of these tests included audiometric readings. 

In March 1985, pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
35
LEFT
10
10
10
15
20

See (VBMS record 05/29/2015 at p. 110). 

In March 1987, pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
40
LEFT
5
10
10
20
25

See (VBMS record 05/29/2015 at p. 124). 

After service, the Veteran filed his claim in January 2009, asserting that he had worked on a firing range for 20 years in the Reserves. 

The Veteran submitted a November 2006 report of H. Hollander, DO, which states that, over the past several years, his hearing had decreased. He admits to loud noise exposure while running a rifle range in the military for 20 years without hearing protection. (R) 40, 30, 50, 60, 60-88; (L) 30, 35, 40, 65, 60-92

Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
50
60
60
LEFT
30
35
40
65
60

Speech recognition was 88 percent in the right ear and 92 percent in the left ear. 

The Veteran was afforded a VA examination in September 2009. Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
50
60
LEFT
30
35
40
50
65

Speech recognition was 86 percent in the right ear and 84 percent in the left ear. 

The VA examiner (September 2009) noted that the Veteran first sought treatment for hearing loss about 4 years previous, and first noticed onset of hearing trouble about 25-30 years previous. The Veteran reported that he could not recall having any hearing disturbances during active military duty. He reported his hearing trouble began sometime during his Naval Reserve time where he served as a rifle and pistol range instructor/trainer. He also reported civilian occupations as a factory worker, heavy commercial construction worker, railroad track crew, cook, night stockman, and corrections officer. He reported recreational exposure as deer hunter, motorcycle rider, and from music, home power tools, mowers, and chainsaws. According to the examiner, service treatment records showed he entered active military service in July 1963 with normal bilateral hearing sensitivity according to pure tone air conduction thresholds. And, he exited active military service in July 1967 with normal bilateral hearing sensitivity for the Whispered Voice test. Although Whispered Voice tests are known to be insensitive to high frequency, noise-induced hearing loss, they have a higher degree of sensitivity for detecting hearing impairment, which is reported to be between 80 percent and 100 percent with specificities of 82-89 percent for detecting a 40 dB hearing loss at 1000 and 4000 Hz in the better ear. A subsequent 1985 audiogram for the USN Reserves showed the Veteran had bilateral normal hearing sensitivity with the exception of unilateral left mild hearing loss of noise-induced configuration. The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of his military noise exposure during active military duty, but is at least as likely as not caused by or a result of a history of noise exposure during USN Reserves.

A July 29, 2011, letter from S. Hickox, Audiologist reveals the Veteran began as a patient at Comprehensive Ear Nose and Throat in 2006. At that tune he indicated difficulties hearing at work and at home. He reported that this issue had been increasing in severity for several years. He reported a long history of excessive noise exposure in the military without use of ear protection. He felt that this significantly contributed to his current hearing problems. He was initially fit with binaural in the canal hearing aids in early 2007 (VBMS record 08/03/2011). 

The Veteran testified at a hearing before a Decision Review Officer in July 2011 that, during 4 tours of duty in Vietnam, he served aboard Carter Hall (LSD-3) and USS Okanogan (APA 220). While serving on the Okanogan as a member of 40 millimeter gun crew, he transported Marines up river on Operations Silver Lance and Broadsword. He fired the guns approximately once a month for practice, lasting anywhere from 1 hour to 3 hours, and he came under fire aboard the ship maybe once or twice consisting of small arms fire, lasting 3 to 5 minutes. He first noticed difficulty understanding voices when he returned from Vietnam. Received hearing aids 3 years prior.




In August 2011, the Veteran's wife submitted a statement. She attested to having known the Veteran since 1968. While he was serving in the Naval Reserves, she noticed that he had more trouble hearing after a weekend on the range. He first went for hearing evaluation in the 1980s.

In November 2015, the Board remanded this claim noting deficiencies in the September 2009 medical opinion and requesting a new opinion, as well as verification of the Veteran's periods of ACDUTRA and INACDUTRA. 

A March 2016 report of file review by a VA audiologist includes the opinion that it is less likely than not that the veteran's bilateral hearing loss had its onset during active service or within one year of discharge, nor is it causally or etiologically related to the Veteran's active service from July 1963 to July 1967. The examiner reasoned that, although noise exposure was conceded, the Veteran entered military service with clinically normal hearing sensitivity, the service medical records were silent for complaint, evaluation, or treatment of acoustic trauma and/or hearing disturbance, and the Veteran exited military service with normal hearing, bilaterally, according to the Whispered Voice test. 

The examiner noted that, although, Whispered Voice tests can be insensitive to high frequency, noise-induced hearing loss, they have a high degree of sensitivity for detecting hearing impairment. Further evidence to substantiate the opinion was the Veteran's negative report of hearing loss on his October 21, 1970, and February 20, 1988, Reports of Medical History. Additionally, the February 8, 1975, February 24, 1981, an February 8, 1986, Reports of Medical Examination documented normal bilateral hearing by Whispered Voice tests. There was no objective evidence of hearing loss until the March 1985 Report of Medical Examination for annual physical for the Naval Reserves, 18 years post-active military service, which revealed hearing thresholds within normal limits for the left ear and a mild loss at 3000 - 4000 Hertz in the right ear. According to the opinion, these findings would be inconsistent with acoustic trauma 18 years prior. Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first. It does not have a delayed onset nor is it progressive or cumulative. 

Further, it was the VA examiner's (March 2016) opinion that the claimed bilateral hearing loss is as least as likely as not caused, in part, by noise-induced auditory injury sustained from hazardous noise exposure during ACDUTRA as a firearms instructor. At the time of the September 16, 2009, examination, it was documented that the Veteran reported the onset of hearing loss to be 25-to-30 years ago during his service in the Naval Reserves. He also reported recurrent hazardous noise exposure as an instructor/trainer on the rifle and pistol range for approximately 15 years of his Reserve service. This is indicative of onset of hearing loss in approximately 1984. 

The service treatment records showed onset of a mild loss of hearing at 3000-4000 Hertz in the right ear on the March 9, 1985, Report of Medical Examination pure tone, air conduction audiogram. On the March 15, 1987, audiogram of record, a persistent mild loss of hearing was noted at 3000-4000 Hertz for the right ear and a mild loss at 6000 Hertz in the left ear. These findings would be consistent with noise-induced auditory injury from reported firearms exposure during Naval Reserve service, as well as, the Veteran's report of onset. According to the opinion, it would appear that the Veteran reported for ACDUTRA on the June 18, 1983, which is just prior to the Veteran's report of onset of hearing loss, and objective documentation of hearing loss. It would also appear that he reported for ACDUTRA on September 2, 1985, September 14, 1985, August 3, 1986, and August 16, 1986, with bilateral hearing loss noted shortly following these periods of service on the March 15, 1987, Report of Medical Examination pure tone, air conduction audiogram.

After a review of all of the evidence, the Board finds that the Veteran became disabled due to acoustic trauma incurred in the line of duty during periods of ACDUTRA and INACDUTRA.

There is no question that the Veteran was exposed to loud sounds routinely during his ACDUTRA and INACDUTRA service. The only remaining questions are (1) whether this was due to injury or disease incurred in the line of duty, and (2) whether he became disabled during ACDUTRA or INACDUTRA. In this case, the March 2016 opinion finds definitively that he incurred auditory injury (acoustic trauma) in the line of duty during various periods of ACDUTRA and INACDUTRA. Moreover, the March 1987 report establishes the onset of a hearing loss disability with respect to the right ear, as the pure tone threshold at 4000 Hertz was 40. This examination was conducted during a period of INACDUTRA according to service records (VBMS record 03/15/2016 at page 21).

While hearing loss in the left ear was not present to a disabling degree at that time, all subsequent tests during his Reserve service were Whispered Voice tests which the March 2016 examiner specifically found were not accurate at higher frequencies. Therefore, the normal findings on those tests does not accurately establish that the Veteran's high-frequency hearing was normal. 

While the specific onset of disability cannot be determined with perfect accuracy, it is clearly the opinion of the March 2016 examiner onset of hearing loss was during the Veteran's service in the Reserves. The Board finds that there is an approximate balance of the evidence with respect to the date of onset of the disability. With resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral hearing loss is warranted. 

Duties to Notify and Assist

As the Board is granting the claim, it is fully substantiated and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).



ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


